Title: To Thomas Jefferson from Ralph Izard, 10 November 1787
From: Izard, Ralph
To: Jefferson, Thomas



Dear Sir
South Bay Charleston 10th. Novr. 1787.

Your Letter of 1st. August came to my hands several weeks before Mr. Drayton received his on the subjects of Rice, Olives &c. to which I was referred. We are much obliged to you for the trouble you have taken, and for the information you have given. When I was in Italy, the Rice of that Country appeared inferiour to ours. I had been several years absent from America, and the difference did not then appear to me so great as it does now. The Seed which you have sent, and which you say is of the best kind, will bear no comparison with ours; and I am surprized to learn that the price is nearly equal. You say that our Rice dissolves when dressed with Meat. This must be owing to some mismanagement in dressing it. I have examined my Cook on the subject, and find that as Meat requires to be longer on the fire than Rice, they must be dressed seperately, until each is nearly done, and then the combination is to be made. The Water must boil before the Rice is put into it, or the grains will not be distinct from each other. The Rice you have sent will be planted. I hope great care will be taken to keep it at a distance from the other Rice Fields; for if the Farina should blow on them, it may be the means of propagating an inferiour species among us. For that reason I should be glad that you would not send any more of it. As the quality of our Rice is infinitely superiour to that of Italy, I am persuaded it will annually gain ground in France, and finally exclude the other entirely. This is a considerable object to us, and will likewise be of service to the Manufacturers of France. I believe Italy receives money from France in return for her Rice. We should want Negro Cloth, Blankets and implements of Husbandry as articles of absolute necessity; besides many others of convenience, and some of Luxury.—The loss of my Estate during the War and the distress to which I should have been exposed if it had not been recovered, have determined me to prevent my Sons, as much as may be in my power, from feeling a similar calamity to the extent that I should have felt it. My desire is to bring them up to some Business, or Profession, which I hope will secure them an Independence. The elder will be 17 years old next May. He is now at the College of New York, and has chosen the Profession of a Lawyer. He is a pretty good Classical Scholar and is now studying the Mathematics, which I think a necessary Foundation. My wish is that he should continue his studies in America till he is 21 years  old, that he should be admited to the Bar in this Country, and then pass a year, or two in Europe. I have heard you speak of the University of Williamsburgh, and of the abilities of Mr. Wyth, which make me desirous of his being placed for two, or three years under the tuition of that Gentleman. My second son is between 11 and 12 years old. It is my desire that he should be an Engineer; and this is entirely conformable to his own wishes. He is now here under the direction of an excellent Tutor, and is much farther advanced than Boys of his age generally are. Brigadier General Du Plessis was here last Spring, and was very obliging in offering to take him with him to France, and to charge himself with the care of his education. I could not be induced to part with him so young, and to put him under the care of a Gentleman with whom I had so short an acquaintance. The Profession of an Engineer, when thoroughly understood, embraces a very considerable portion of human knowledge, and of the most useful kind. In War it will be improper for America to depend entirely upon Foreigners; and if my Son should become a Planter, it will be of great service to him to be well acquainted with Surveying, water courses, flood gates, machines, mills and Buildings of every kind. France is the proper school for him. If he should be sent thither, I should wish him to obtain Rank, when he should be found deserving of it, and that he should be at liberty to quit the service whenever he should be inclined to do so. I address myself to your Friendship upon this occasion, and request your advice in everything that relates to it. When would be the proper time to send him, where ought he to be placed, and what would be the annual expense? I am almost afraid of troubling you too much by requesting you to take the care of him. But when I consider of his being placed in a foreign Country, at such a distance from me, and entirely among strangers, I am alarmed, and detered from carrying my wishes into execution. To make my Sons useful and valuable Members of the Community in which they are to live, is the object nearest my Heart. Their dispositions, and capacities give me reason to hope that I shall not be disappointed.—It is thought here by many that the disputes in Holland will be terminated without a War. I wish that may be the case, but do not think it will be so. The conduct of the Statholder was, during the War, so hostile to the Interests of France, and Spain, that those Powers will not be satisfied to have him placed in a situation which will enable him to injure them again. The Printer of the Columbian Herald assures me that his Newspaper has been regularly sent for you to Mr. Jay. As you do not  mention having received any of them, since those sent by Mr. Chateaufort, I fear they have miscarried. I applied to the Legislature for an order to have the Laws sent to you as often as they should be printed. This has been granted, and Mr. Dart, the Clerk of the Assembly, has promised me to take care that they shall be regularly transmited to Mr. Jay for you. I have the honour to be with great regard Dear Sir Your most obt. hble. Servt.,

Ra. Izard


Be pleased to present our respects to Miss Jefferson.

